DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Federal Republic of Germany on 29 March 2017. It is noted, however, that applicant has not filed a certified copy of the DE10 2017 106 810.4 application as required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: para. 47, lines 3-4 reads “axle limb 16” it should read --axle limb 16--..  
Appropriate correction is required. 

Claim Objections
Claim 6 is objected to because of the following informalities:  line 2 reads “upper traverse link)” it should read --upper traverse link--.  Appropriate correction is required.

	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-7 and 10-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claims 6 and 10, the claim limitations of the McPherson suspension comprising an upper traverse link and a lower traverse link, further comprising a support for the axle limb, the support being mounted on the upper traverse link and on the lower transverse link of the double transverse link axle, the support being configured to be pivotable about the second steering axle have not been described in such a way convey the applicant had possession of the claimed invention. The embodiments of the disclosed invention which have a McPherson suspension (Figs. 11-12) do not disclose a support for the axle limb, or an upper link that is capable of being mounted to a support. The embodiments of Figs. 11-12 do have a link above (elements 62/80) the lower links (elements 48/78) however this link functions as a steering tie rod to pivot the suspension around the second steering axis. The embodiments of Figs. 1-10 do disclose an upper traverse link and support, however they are directed to a double wishbone type suspension. In the disclosure there is no indication that the embodiments of Figs. 11-12 showing a McPherson suspension should be combined with the embodiments of Figs. 1-10 showing a multilink or double wishbone type suspension.
	Regarding claims 7 and 10, the limitations of an upper arm and a support tube, the support tube is arranged at a chassis-side end portion of each of the upper traverse link and the lower traverse link of the double transverse link axle, the support tube being configured to be 
	Claims 11-15 are rejected as depending from a previously rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5, and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Budweil (U.S. Patent App. Pub. No. 2019/0329621).
Regarding claim 1, Budweil discloses: A wheel suspension (Budweil: Abstract) comprising:

a first steering axle (Budweil: fig. 5, element Z1; first rotation axis) which is configured to provide a first steering angle in a specified range for the wheel (Budweil: para. 31, lines 6-7), and
components for connecting the axle limb to a support structure (Budweil: Fig. 5, element 3-5; vehicle chassis portion, yoke, connection point), wherein,
at least one of the components comprises a second steering axle (Budweil: Fig. 5, element Z2; second rotation axis) which is configured to be selectively releasable in order to provide a steering angle which is different than the first steering axle (Budweil: Figs. 6a-b; para. 37), and
the components for connecting the axle limb to the support structure form a McPherson suspension (Budweil: Fig. 5, element 13; shock absorber; para. 36, lines 1-4).
Regarding claim 2, Budweil discloses: wherein the wheel suspension is for a vehicle body (Budweil Fig. 5, element 4; vehicle chassis portion).
Regarding claim 5, Budweil discloses: wherein the McPherson suspension comprises a double transverse link axle (Budweil: Figs. 5, element 10; connecting member).
Examiner note: Applicant does not indicate that in the MacPherson suspension embodiments of Figs. 11-12 or paras. 51-52 the upper link 62/80 is connected to the vehicle frame or that it functions as the upper link in a double wishbone type suspension setup.  Applicant’s specification indicates the upper link 62/80 is used to rotate the wheel about the second steering axle, which, under broadest reasonable interpretation is the same function performed by connection member 10. Additionally, figures 11-12 do not indicate the upper link 62/80 function as a support member for the axle limb, only that it is used to rotate about the second steering axle.
Regarding claim 8, Budweil discloses: wherein the second steering axle comprises a locking mechanism which is configured to be releasable via a mechanical actuator, an electrical actuator, a hydraulic actuator, or a pneumatic actuator (Budweil: Fig. 5, elements 10-12; connecting member, nut unit, screw; para. 37).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Budweil in view of Takeuchi et al. (U.S. Patent App. Pub. No. 2007/0045036; hereinafter Takeuchi).
	Regarding claim 3, Budweil does not teach: an actuator arranged on the axle limb, the actuator being configured to rotate the wheel about the first steering axle.
Examiner mote: in the combination of Budweil in view of Takeuchi the turning device 20 would be placed between the steering knuckle 1 and shock absorber 13 disclosed by Budweil, which corresponds to the first steering axle disclosed by Applicant.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the suspension disclosed by Budweil with the turning device disclosed by Takeuchi. One of ordinary skill in the art would have been motivated to make this modification in order to provide a turning device which can be directly installed on a suspension without significant modifications and having a compact design which also allows the wheels to be turned independently (Takeuchi: paras. 2, 7).
	Regarding claim 4, Budweil does not teach: wherein the actuator is an electric motor, a hydraulic unit, or a pneumatic unit.
	However, in the same field of endeavor, Takeuchi teaches: wherein the actuator is an electric motor, a hydraulic unit, or a pneumatic unit (Takeuchi: Fig. 8, element 40; turning motor).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Budweil in view of Kim (U.S. Patent No. 9,331,546).
Regarding claim 9, Budweil does not teach: wherein a wheel hub motor is arranged on the wheel as a drive.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the suspension disclosed by Budweil with the in wheel driving device disclosed by Kim in order to reduce space used in the vehicle and to provide an independent drive for each wheel which would allow for torque vectoring and traction control. Moreover, it would have been obvious to one of ordinary skill in the art at the time of invention to have modified the suspension disclosed by Budweil, such that it used an in wheel driving device in view of Kim, since doing so amounts to no more than the obvious combination of familiar elements (i.e. in wheel driving devices for MacPherson strut suspensions), according to known methods (i.e. by having the driving device within the vehicle) in a manner that yields predictable results (i.e. allowing for independent drive of each driven wheel of the vehicle). KSR v. Teleflex, 550 U.S. 398, 421 (2007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROLD ERIC PAHLCK III whose telephone number is (571)272-4171.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.E.P./Examiner, Art Unit 3611       


/TONY H WINNER/Primary Examiner, Art Unit 3611